Title: From Thomas Jefferson to John Bowyer, 25 March 1796
From: Jefferson, Thomas
To: Bowyer, John


                    
                        Dear Sir
                        Monticello Mar. 25. 1796.
                    
                    Your favor of Feb. 22. came to hand by our last post, and I thank you for the trouble you have taken to apprize me of an interest worth attending to, as well as the offer to act for me in what is to be done. Be so good as to make whatever bargain you think right with the person proposing to make saltpetre from my cave, and I confirm it. I have been told that the powder makers on your side of the mountain will give powder for saltpetre, pound for pound. Powder would be a more convenient article for me than saltpetre, as it happens in fact that I have a great job of blowing on hand in a mill race: so that if it can be exchanged on terms you approve, and lodged at Staunton, it would suit me. Mr. Samuel Clarke merchant at Staunton, who retails nails for me, would recieve and forward it. I embrace with pleasure this occasion of renewing our antient acquaintance, and I find from my feelings generally, that the more antient, the more valued. I am with great esteem Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                